

116 HR 6717 IH: Health Care Workforce Protection Act of 2020
U.S. House of Representatives
2020-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6717IN THE HOUSE OF REPRESENTATIVESMay 5, 2020Mr. Harder of California (for himself, Mr. McGovern, and Mr. Costa) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo direct the Secretary of Homeland Security to extend the period of authorized stay for certain alien health care workers during the COVID–19 emergency period, and for other purposes.1.Short titleThis Act may be cited as the Health Care Workforce Protection Act of 2020.2.Extension of authorized stay for certain alien health care workers during COVID–19 emergency period(a)In generalThe Secretary of Homeland Security shall extend the period of authorized stay for a covered alien healthcare worker until a date that is not earlier than the date that is 60 days after the end of the emergency period described in subparagraph (B) of section 1135(g)(1) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)).(b)Covered alien healthcare workerThe term covered alien healthcare worker means an alien—(1)who was admitted to the United States under section 101(a)(15)(H)(i)(b) to perform services as a health care worker;(2)who was serving in such capacity in the United States for any period of time during the emergency period described in subsection (a); and(3)whose employment or work contract described in paragraph (2) was terminated during such period, except in the case that such employment or contract was terminated for cause. 